Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered March 16, 1982, convicting him of burglary in the third degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial established that the burglarized residence was forcibly entered by the removal of a screen and windowpane from a basement window. Two of the defendant’s fingerprints were discovered on a white cardboard box found in the master bedroom. The box had been continuously kept in a bureau in that room for a period of 5 to 8 years. Moreover, the owners of the residence did not know the defendant and he had never been in their home before the burglary. Expert testimony unequivocally established that the fingerprints belonged to the defendant.
Viewing the evidence in the light most favorable to the People, we find that the evidence was legally sufficient to support the defendant’s conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the jury properly determined that the evidence established beyond a reasonable doubt that the defendant committed the burglary (see, e.g., People v Vasquez, 131 AD2d 523; People v Riddick, 130 AD2d 780; People v DiBlasi, 130 AD2d 679) and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Eiber and Sullivan, JJ., concur.